DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 10/12/2021.
Claims 1, 3-8, 10-23 and 38-41 are pending.  Claims 2, 9 and 24-37 are cancelled.  Claims 1, 8 have been amended.  Claims 41 is new.  Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see paragraphs 2 and 3 of page 9 of the remarks, filed 10/12/2021, with respect to claims 1-7, 11, 13, and 38-40 rejected under 35 USC 102 and claim 8 rejected under 35 USC 103 have been fully considered and in view of the amendments are moot in view of the new grounds of rejection in view of the newly discovered prior art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10-13, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US2018/0247905A1 (hereinafter Yu) in view of More et al. US 2011/0022826 A1 (hereinafter More).
Regarding claim 1, Yu teaches a System-in-Package (SiP) device, comprising: a substrate (see para. 0061, 0064-0065, substrate 400); 
a power management device (see para. 0033, power management dies); 
a microprocessor (see para. 0015); 
one or more additional components (see para. 0033), wherein said additional components and said microprocessor are arranged such that the SiP device performs one or more preselected functions (see para. 002, 0011, 0015-0016, 0033, 0063; wherein the additional elements/components perform functions); 
a package (package 400, 500) encapsulating said substrate, said power management device, said microprocessor, and said additional components (see 0062-0068); and 
a plurality of external connectors (see para. 0017, 0054, 0071-0072 , external connectors 166, 126, 602), wherein a first plurality of said external connectors are for one or more of providing and/or receiving signals corresponding to said one or more preselected functions during operation of the SiP device (see para. 0016-0018, 0033, 
Yu further teaches that the power management device can be a Power Management Integrated Circuit (PMIC) (see para. 0033, Fig. 7, wherein integrated circuit dies 114 may be power management dies, e.g. Power management integrated circuit (PMIC) die).  
However, Yu do not expressly or explicitly teaches that said plurality of external connectors is arranged such that said PMIC can be configured by an external device. 
More et al. teaches Power Management Integrated Circuit (PMIC), and that said plurality of external connectors is arranged such that said PMIC can be configured by an external device (see abstract, para. 0005, 0007, 0041, 0052, 0062, 0064, 0095, 0109 wherein the system comprises external source and a suitable connector to an external source of configuration settings).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Yu with a PMIC and a plurality of external connectors arranged such that said PMIC can be configured by an external device, for the benefit of providing a means that would allow for a convenient and easy access to the PMIC that would allow for re-programming of the PMIC in order to complement re-programmability and enabling easy setting adjustment that would 
Regarding claim 3, the combination of Yu and More teaches all the materials as applied above.  Yu further teaches that said microprocessor is a microcontroller or microcomputer (see para. 0033). 
Regarding claim 4, the combination of Yu and More teaches all the materials as applied above.  Yu further teaches that the plurality of external connectors are pin connectors or a ball grid array (see para. 0055, where conductive connectors 166 may be BGA/ball grid array connectors).
Regarding claim 5, the combination of Yu and More teaches all the materials as applied above.  Yu further teaches that said substrate comprises operative interconnections between said power management device, said microprocessor, and at least one of said additional components (see para. 0031-0033, 0034, 0064, where interconnections are disclosed).
Regarding claim 6, the combination of Yu and More teaches all the materials as applied above. Yu further teaches that said additional components comprise both active and passive components (0031-0033, 0034, 0064).
Regarding claim 7, the combination of Yu and More teaches all the materials as applied above.  Yu further teaches that said additional components comprise one or more of a Low Drop Out (LDO) power supply, memory, and wireless communication subsystem (see para. 0016, 0018, 0025, 0033, 0059, 0071, where memory and wireless communication subsystem is disclosed).
claim 8, the combination of Yu and More teaches all the materials as applied above.  However Yu do not expressly or explicitly teaches a third plurality of external connectors connected for one or more of providing and receiving at least one of an input voltage and an output voltage of said power management device.
More teaches a third plurality of external connectors connected for one or more of providing and receiving at least one of an input voltage and an output voltage of said power management device  (a power management unit (PMIC) arranged to receive power from a power supply arranged with a plurality of power blocks mapped and connected to a particular power domain to control and regulate the power supply thereto, see para. 0006-0008, 0012,0025 wherein an output voltage is disclosed, therefore at least an output voltage is being received/provided).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of More to configure the system of Yu with a third plurality of external connectors connected for one or more of providing and receiving at least one of an input voltage and an output voltage of said power management device for the benefit of activating regions of the IC  with the required power requirements ensuring the functionality of the circuit using the appropriate settings (see para. 0060-0062).
Regarding claim 10, the combination of Yu and More teaches all the materials as applied above. Yu do not expressly or explicitly teaches that the PMIC comprises one or more sense line outputs for monitoring an operational voltage of said SiP device, wherein said sense lines are directly connected to one or more of said plurality of external connectors.  

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of More to configure the system of Yu with one or more sense line outputs for monitoring an operational voltage of said SiP device, wherein said sense lines are directly connected to one or more of said plurality of external connectors for the benefit of providing a means to detect whether or not external source is operably connected to the system and ensuring that a suitable to an external source is connected to the system and ensuring the functionality of the circuit using the appropriate settings (see para. 0060-0062).
Regarding claim 11, the combination of Yu and More teaches all the materials as applied above.  Yu further teaches one or more externally controllable switches (see para. 0018, where relay signals are disclosed and wherein the signals are transmitted and received from other devices from outside, therefore a relay or switch is implied and wherein the relay signals are coming from outside).
Regarding claim 12, the combination of Yu and More teaches all the materials as applied above.  Yu further teaches at least one or more controllable switches (see para. 0018, where relay signals are disclosed and wherein the signals are transmitted and received from other devices from outside, therefore a relay or switch is implied and wherein the relay signals are coming from outside). 

More teaches at least one of said one or more externally controllable switches is arranged to interrupt an output voltage of said power management device, switch an output of the Sip device to control signaling or enable a read-out of voltage levels within the Sip device (see More, Fig. 1, wherein switch 116, on the outside of device 101 including the PMIC; para. 0007, 0183, 0197, wherein the switch allow parametric control of power blocks, by controlling e.g. output voltage and further discloses to switch on the device and that the PMIC can be powered from a previously unpowered sate and further teaches a central power control switch which can be operated by an user to turn on the device and that will transition the PMIC to an ON state; see para. 0024-0024, 0028-0029, 0043, 0060-0062, 0185, 0193, 0195, 0197, therefore the voltage is being interrupted and output voltages are being controlled).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Yu with at least one of said one or more externally controllable switches is arranged to interrupt an output voltage of said power management device, switch an output of the Sip device to control signaling or enable a read-out of voltage levels within the Sip device for the benefit of providing a means that would allow for an user to operate the device ON or OFF in order to allow the system to be operated when needed or turned off when it is desired the device to be on an unoperating mode and to control an output voltage in order to 
Regarding claim 13, the combination of Yu and More teaches all the materials as applied above. Yu further teaches that said communications signaling comprises one or more of control signaling, hand-shake signaling, and data signaling (see para. 0012, 0016, 0025, 0033, 0059, 0067, where signal lines or feed lines are disclosed and signals are received and transmitted to and from elements through feed lines, and relaying signals between elements).
Regarding claim 38, the combination of Yu and More teaches all the materials as applied above. Yu further teaches wherein said plurality of external connectors are at least partially exposed from said package (see para. 0040, 0043)
Regarding claim 39, the combination of Yu and More teaches all the materials as applied above. Yu further teaches that said plurality of external connectors comprise a wireless communications subsystem (see para. 0016, 0018, 0025, 0033, 0059, 0071, where memory and wireless communication subsystem is disclosed).
Regarding claim 40, the combination of Yu and More teaches all the materials as applied above. Yu further teaches said communications signaling is for one or more of testing, programming, and modifying a setting of said power management device or said microprocessor (see para. 0033, 0073, 0078).

Regarding claim 41, Yu teaches a System-in-Package (SiP) device, comprising: 
a substrate (see para. 0061, 0064-0065, substrate 400); 
a power management device (see para. 0033, power management dies); 
a microprocessor (see para. 0015); 

a package (package 400, 500) encapsulating said substrate, said power management device, said microprocessor, and said additional components (see 0062-0068); and 
a plurality of external connectors (see para. 0017, 0054, 0071-0072, external connectors 166, 126, 602), and 
one or more externally controllable switches
wherein a first plurality of said external connectors are for one or more of providing and/or receiving signals corresponding to said one or more preselected functions during operation of the SiP device (see para. 0016-0018, 0033, 0035-0037, 0040, 0071-0072, external connectors 166, 126, 602), and 
wherein a second plurality of said external connectors are for one or more of providing and/or receiving communications signaling for one or more of said power management device and said microprocessor (see para. 0016-0018, 0033, 0035-0037, 0040, 0071-0072, external connectors 166, 126, 602).
Yu further teaches at least one or more external controllable switches (see para. 0018, where relay signals are disclosed and wherein the signals are transmitted and received from other devices from outside, therefore a relay or switch is implied and wherein the relay signals are coming from outside, therefore is external controllable switch). 

More teaches at least one of said one or more externally controllable switches is arranged to interrupt an output voltage of said power management device, switch an output of the Sip device to control signaling or enable a read-out of voltage levels within the Sip device (see More, Fig. 1, wherein switch 116, on the outside of device 101 including the PMIC; para. 0007, 0183, 0197, wherein the switch allow parametric control of power blocks, by controlling e.g. output voltage and further discloses to switch on the device and that the PMIC can be powered from a previously unpowered sate and further teaches a central power control switch which can be operated by an user to turn on the device and that will transition the PMIC to an ON state; see para. 0024-0024, 0028-0029, 0043, 0060-0062, 0185, 0193, 0195, 0197, therefore the voltage is being interrupted and output voltages are being controlled).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Yu with at least one of said one or more externally controllable switches is arranged to interrupt an output voltage of said power management device, switch an output of the Sip device to control signaling or enable a read-out of voltage levels within the Sip device for the benefit of providing a means that would allow for an user to operate the device ON or OFF in order to allow the system to be operated when needed or turned off when it is desired the device to be on an unoperating mode and to control an output voltage in order to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US2018/0247905A1 (hereinafter Yu) in view of More et al. US 2011/0022826 A1 (hereinafter More) and in further view of Okajima et al. US2017/0336816A1 (hereinafter Okajima).
Regarding claim 8, the combination of Yu and More teaches all the materials as applied above. Yu teaches all the materials as applied above.  However Yu and More do not expressly or explicitly teaches a third plurality of said external connectors are for one or more of providing and/or receiving at least one of an input voltage and an output voltage of said power management device .
Okajima teaches a semiconductor integrated circuit and power supply control system where connectors are for one or more of providing and/or receiving at least one of an input voltage and an output voltage of a power management device (see abstract, para. 0009-0010, 0012, 0014, 0025-0026, 0028-0030, wherein terminals are used to receive or provide input and output voltage of a power supply from the outside through the terminal). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the external connectors of the system of Yu as modified by More for one or more of providing and/or receiving at least one of an input voltage and an output voltage of said power management device for the benefit of providing a means to control a voltage to be supplied from one power supplier .  

Allowable Subject Matter
Claims 14-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864